Opinion by
Donlon, J.
It was stipulated that the frog legs in question were exported from the United States prior to liquidation under customs supervision and in compliance with all regulations of the Bureau of Customs under section 558 (a) (2), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that liquidation of entry 832516 subsequent thereto erroneously failed to recognize that, pursuant to said section 558, duty was not chargeable on the merchandise so exported. On the record presented, the protest was sustained as to said entry. Having been abandoned as to all other entries, the protest was dismissed as to all other merchandise other than that covered by entry 832516.